     Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 1 of 26



Shiloh S. Hernandez
Melissa A. Hornbein
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59601
(406) 204-4861
hernandez@westernlaw.org
hornbein@westernlaw.org

Attorneys for Plaintiffs

Nathaniel Shoaff (pro hac vice)
Sierra Club
2101 Webster Street, Suite 1300
Oakland, CA 94612
(415) 977-5610
nathaniel.shoaff@sierraclub.org

Attorney for Plaintiff Sierra Club

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


MONTANA ENVIRONMENTAL                    Case No. 1:19-cv-00130-SPW-TJC
INFORMATION CENTER, et al.,

              Plaintiffs,                PLAINTIFFS’ RESPONSE TO
                                         INTERVENOR-DEFENDANTS’
       vs.                               MOTION TO DISMISS

  DAVID BERNHARDT et al.,

              Defendants.




                                     i
       Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 2 of 26



                                       TABLE OF CONTENTS

TABLE OF CONTENTS ....................................................................................... ii

TABLE OF AUTHORITIES ................................................................................. iii

INTRODUCTION ................................................................................................. 1

ARGUMENT ......................................................................................................... 2

I.      Conservation Groups have alleged injury in fact. ......................................... 2

II.     WRM applies an inappropriate legal standard. ............................................. 6

        A.       Conservation Groups’ assertions of standing are
                 sufficient. ........................................................................................... 6

        B.       Conservation Groups have alleged geographic nexus to
                 the challenged action. ....................................................................... 10

        C.       Conservation Groups need not name individual members
                 to assert their standing. ..................................................................... 13

III.    Through their declarations, Conservation Groups have gone
        beyond the standard required at the pleading stage. .................................... 15

CONCLUSION .................................................................................................... 21

CERTIFICATE OF COMPLIANCE .................................................................... 22




                                                          ii
       Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 3 of 26



                                    TABLE OF AUTHORITIES

Cases

Amigos Bravos v. BLM,
  816 F. Supp. 2d 1118 (D.N.M. 2011) ......................................................... 10, 11

Ass’n of Am. Physicians & Surgeons, Inc. v. Sebelius,
  901 F. Supp. 2d 19 (D.D.C. 2012) .................................................................... 15

Barnum Timber Co. v. EPA,
  633 F.3d 894 (9th Cir. 2011) ............................................................................ 16

Bennett v. Spear,
  520 U.S. 154 (1997) ................................................................................... 2, 3, 5

CBD v. EPA,
  937 F.3d 533 (5th Cir. 2019) ............................................................................ 14

Ecological Rights Found. v. Pac. Lumber Co.,
  230 F.3d 1141 (9th Cir. 2000) .......................................................................... 10

Friends of the Earth v. Laidlaw,
  528 U.S. 167 (2000) ............................................................................8, 9, 12, 14

Lucas v. S.C. Coastal Council,
  505 U.S. 1003 (1992) ......................................................................................... 8

Lujan v. Defenders of Wildlife,
  504 U.S. 555 (1992) ........................................................................................... 6

Lujan v. Nat'l Wildlife Fed’n,
  497 U.S. 871 (1990) ........................................................................................... 1

Maya v. Centex Corp.,
 658 F.3d 1060 (9th Cir. 2011) .................................................................... 3, 4, 8

MEIC v. BLM,
 615 F. App’x 431 (9th Cir. 2015) ............................................................... 10, 13




                                                        iii
       Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 4 of 26



MEIC v. BLM,
 No. CV-11-15-GF-SEH, 2013 WL 11323877 (D. Mont. June 14,
 2013) .......................................................................................................... 10, 12

Pollack v. U.S. Dep’t of Justice,
  577 F.3d 736 (7th Cir. 2009) .............................................................................. 7

Sierra Club v. Morton,
  405 U.S. 727 (1972) ....................................................................................... 3, 4

Summers v. Earth Island Inst.,
  555 U.S. 488 (2009) ................................................................................... 10, 19

Warth v. Seldin,
 422 U.S. 490 (1975) ........................................................................................... 3

Washington Envt’l Council v. Bellon,
 732 F.3d 1131 (9th Cir. 2013) .......................................................................... 10

WildEarth Guardians v. Jewell,
  738 F.3d 298 (D.C. Cir. 2013) .......................................................................... 10




                                                          iv
     Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 5 of 26



                                 INTRODUCTION

      Intervenor-Defendants, Westmorland Rosebud Mining (“WRM”) have

moved to dismiss Conservation Groups’ Second Amended Complaint (Doc.31) on

grounds that Conservation Groups lack standing for failure to plead injury-in-fact.

WRM is incorrect: Conservation Groups have done all that is necessary to allege

standing. At the pleading stage the Court “presumes that general allegations

embrace those specific facts that are necessary to support the claim.” Lujan v.

Nat'l Wildlife Fed’n, 497 U.S. 871, 889 (1990). In their Second Amended

Complaint Conservation Groups asserted that their members would suffer harm

from the expansion of mining into Area F, and that harm will be remedied—at

least in part—by a favorable ruling from this court.

      That is all that is required at this stage of the litigation. However,

Conservation Groups have gone further in response to WRM’s motion to dismiss.

They have furnished declarations from their members detailing the specific nature

of the harm those individuals will suffer as a result of the mining of Area F, should

it proceed without appropriate environmental review. While this degree of factual

support is not required at the pleading stage of the litigation, Conservation Groups

recognize that the factual showing required to support standing will only increase

as the litigation proceeds and therefore furnish it that this matter may be put to rest.




                                           1
     Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 6 of 26



                                   ARGUMENT

I.    Conservation Groups have Alleged Injury in Fact.

      The issue before the Court is whether Conservation groups have standing to

bring this suit, and specifically whether they have adequately pled injury in fact.

WRM applies an incorrect legal standard to allege that Conservation Groups lack

standing, and that they have not sufficiently alleged concrete or particularized

injury. Conservation Groups did all that was necessary in their Second Amended

Complaint (Doc. 31), to allege standing at the pleading stage. Moreover, as

illustrated by their member declarations, attached hereto as Exhibits 1-4,

Conservation Groups have gone much farther than is required at this stage of the

litigation to describe the concrete, particularized, and geographically localized

injury that will accrue to their members if mining goes forward in Area F.

      The standard governing this issue is “relatively modest at this stage of the

litigation,” namely that, “general factual allegations of injury resulting from the

defendant’s conduct” may be sufficient at the pleading stage, “for on a motion to

dismiss, [the court] presume[es] that general allegations embrace those specific

facts that are necessary to support the claim.” Bennett v. Spear, 520 U.S. 154, 168,

171 (1997) (internal citation omitted). This is in part because “the threshold

question of whether plaintiff has standing (and the court has jurisdiction) is distinct

from the merits of his claim. Rather, ‘[t]he jurisdictional question of standing



                                           2
     Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 7 of 26



precedes, and does not require, analysis of the merits.” Maya v. Centex Corp., 658

F.3d 1060, 1068 (9th Cir. 2011) (internal citations omitted). While the threshold

question of standing may become more inextricably entwined with the facts of the

case as it proceeds beyond the pleading stage, “[f]or purposes of ruling on a motion

to dismiss for want of standing, both the trial and reviewing courts must accept as

true all material allegations of the complaint and must construe the complaint in

favor of the complaining party.” Id., (quoting Warth v. Seldin, 422 U.S. 490, 501

(1975)).

      The rule governing the sufficiency of standing at the pleading stage evolves

from the purpose of the standing requirement itself: a plaintiff who invokes the

jurisdiction of the court must be able to demonstrate that there is an actual case or

controversy to be decided, and that the petitioner has a “sufficient stake in an

otherwise justiciable controversy[.]” Sierra Club v. Morton, 405 U.S. 727, 731

(1972); see also Seldin, 422 U.S. at 498. (“In both dimensions [constitutional and

prudential] it is founded in concern about the proper—and properly limited—role

of the courts in a democratic society.”)).

      In order to demonstrate the presence of an actual controversy, plaintiffs must

allege in their complaint an injury sufficient to allow the court to “presume specific

facts under which petitioners will be injured[.]” Bennett, 520 U.S. at 168.

Conservation Groups alleged that they “have standing under Article III of the U.S.



                                             3
     Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 8 of 26



Constitution because the challenged actions cause them economic, professional,

recreational, and aesthetic harm, which will be remedied by a favorable ruling

from this Court.” Doc. 31 at ¶ 13. This statement alone is enough to assert

standing in a complaint. Bennett, 520 U.S. at 168; Centex, 658 F.3d at 1068; see

also Sierra Club, 405 U.S. at 734 (recognizing that “[a]esthetic and environmental

well-being, like economic well-being, are important ingredients of the quality of

life in our society” and that any of these types of harms “may amount to an ‘injury

in fact’ sufficient to lay the basis for standing under § 10 of the APA.”).

      Conservation Groups go further, however. Their Second Amended

Complaint (Doc. 31), also states that Plaintiff Montana Environmental

Information Center’s (MEIC’s) “members live, work, and recreate in areas that

will be adversely impacted by the Rosebud Mine expansion,” that Plaintiff

WildEarth Guardians’ “members use and plan to continue to use and enjoy

landscapes impacted by the Rosebud Mine Expansion,” and that Plaintiff Indian

People’s Action, while it works primarily in Montana urban areas, seeks “to

empower Native Americans to address the social, economic, environmental and

racial inequalities that shape their lives.” Id. at ¶¶ 16, 17,19. In Bennett v. Spear,

the Court observed:

      Given petitioners' allegation that the amount of available water will be
      reduced and that they will be adversely affected thereby, it is easy to
      presume specific facts under which petitioners will be injured—for



                                           4
     Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 9 of 26



      example, the Bureau's distribution of the reduction pro rata among its
      customers. The complaint alleges the requisite injury in fact.

520 U.S. at 168.

      As in Bennett, it is easy to presume specific facts under which Conservation

Groups’ members will be injured. With regard to Plaintiff groups MEIC and

WildEarth Guardians, whose members respectively “live, work, and recreate in

areas that will be adversely impacted by the Rosebud Mine expansion,” and “use

and plan to continue to use and enjoy landscapes impacted by the Rosebud Mine

Expansion,” (Doc. 31 at ¶¶ 13, 19), it is easy to imagine that these members will

suffer aesthetic and recreational injury to areas “impacted by the Rosebud Mine

expansion.” With regard to Indian People’s Action, while the group’s primary

focus is in in urban areas, it represents tribal members throughout the state,

addressing, with relevance to this suit, economic and environmental inequalities

that shape their lives.

      It does not require a surfeit of imagination to suppose that IPA represents

tribal members with connections to the area around the Rosebud Mine generally

and area F in particular, as the mine is located near both the Northern Cheyenne

and Crow reservations. This supposition is academic, however, as Conservation

Groups’ standing declarations, filed as Exhibits 1-4 to this Response, describe

precisely how individual members of each group will be injured by the Area F

development, obviating the need for imagination. These declarations supply the

                                          5
      Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 10 of 26



“specific facts” required at the summary judgment stage of litigation and go far

beyond what is necessary to survive WRM’s Motion to Dismiss.

II.    WRM Applies an Inappropriate Legal Standard.

       WRM misapplies the applicable law in arguing that Conservation Groups

lack standing. WRM’s allegation is that Conservation Groups have failed to

adequately assert injury in fact. Their argument may be distilled into three

overlapping claims: First, WRM argues that Conservation Groups’ allegations of

“professional, recreational, and aesthetic harm” are insufficient without factual

elaboration (Doc. 33 at 14); second, WRM asserts that Conservation Groups have

not alleged sufficient geographic nexus with the proposed action; and third, WRM

alleges that Conservation Groups fail to reference harm to individual members and

merely assert generalized environmental harm, which is insufficient for standing

purposes. Id.1 The foundations upon which WRM rests its argument are

misplaced, for the reasons described below.

       A.    Conservation Groups’ Assertions of Standing are Sufficient.

       WRM asserts that “a party’s standing to bring suit in federal court is to be

decided on the basis of the facts that existed at the time the action is filed,” and that

“a party cannot manufacture standing after the fact.” (Doc. 33 at 9) (citing Lujan v.


1
 WRM additionally alleges that Plaintiff Indian People’s Action lacks
associational standing. This assertion is addressed infra.


                                           6
    Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 11 of 26



Defenders of Wildlife, 504 U.S. 555, 569 n.4 (1992), and Pollack v. U.S. Dep’t of

Justice, 577 F.3d 736, 742 n.2 (7th Cir. 2009), respectively). WRM is apparently

accusing Conservation Groups of doing precisely that. However, there is a

fundamental difference between including general allegations of standing in a

complaint with the ability to substantiate them at a later stage of the litigation, and

simply failing to make the allegation in the first place. While WRM may not

appreciate the distinction, the case it relies on to make its assertion articulates this

distinction precisely. The Court in Defenders declared that “[A]t the pleading

stage, general factual allegations of injury resulting from the defendant's conduct

may suffice, for on a motion to dismiss we ‘presum[e] that general allegations

embrace those specific facts that are necessary to support the claim.’” Defenders

of Wildlife, 504 U.S. at 561.

       That is precisely the case here. Conservation Groups have adhered to the

principle that “each element of standing must be supported . . . with the manner

and degree of evidence required at the successive stages of the litigation.” Id. at

561. Thus, WRM’S reliance on Defenders’ holding for the proposition that

Conservation Groups have not alleged sufficient facts to establish standing is

misplaced because the Court in Defenders rejected plaintiff’s standing arguments

at the summary judgment stage, not the pleading stage of litigation. The Supreme




                                            7
    Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 12 of 26



Court subsequently highlighted this aspect of Defenders, and explained why the

standard it articulated there was not applicable to the pleading stage:

      The distinction, however, rests in law rather than chronology. Lujan,
      since it involved the establishment of injury in fact at the summary
      judgment stage, required specific facts to be adduced by sworn
      testimony; had the same challenge to a generalized allegation of injury
      in fact been made at the pleading stage, it would have been
      unsuccessful.

Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1012 n.3 (1992) (emphasis in

original). The holding is predicated on the principle that, “[f]or purposes of a

motion to dismiss for want of standing, both the trial and reviewing courts must

accept as true all material allegations of the complaint and must construe the

complaint in favor of the complaining party.” Centex, 658 F.3d at 1068 (internal

citation omitted).

      WRM’s reliance on Friends of the Earth v. Laidlaw, 528 U.S. 167 (2000),

for their argument that Conservation Groups have asserted only generalized

environmental injury, rather than injury to the Conservation Groups and their

members, is similarly misplaced. As in Defenders, the procedural backdrop of

Laidlaw against which standing was litigated was on a motion for Summary

Judgment, not on a motion to dismiss. Despite the higher standard, the Court

found standing to exist because: “the affidavits and testimony presented by FOE in

this case assert that Laidlaw's discharges, and the affiant members' reasonable

concerns about the effects of those discharges, directly affected those affiants'


                                          8
     Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 13 of 26



recreational, aesthetic, and economic interests. Laidlaw, 528 U.S. at 183–84.

Conservation Groups’ declarants assert similarly specific injury here. Nonetheless,

this degree of specificity, and the degree of specificity WRM asserts Conservation

Groups should have included in their complaint is simply not required at this stage

of the litigation.

       Conservation Groups have, in fact, made sufficiently detailed assertions of

harm in their Second Amended Complaint by claiming that the challenged actions

will cause them “economic, professional, recreational, and aesthetic harm,” that

their “members live, work, and recreate in areas that will be adversely impacted by

the Rosebud Mine expansion,” and that they “use and plan to continue to use and

enjoy landscapes impacted by the Rosebud Mine Expansion.” Id. at ¶¶ 16, 19. In

short, Conservation Groups have done what the Court in Laidlaw indicated is

required at this stage: “environmental plaintiffs adequately allege injury in fact

when they aver that they use the affected area and are persons ‘for whom the

aesthetic and recreational values of the area will be lessened’ by the challenged

activity.” 528 U.S. at 183.

       Beyond this irreducible minimum, and contrary to WRM’S argument, the

assertion of standing in general and injury in fact in particular cannot be distilled to

a conveniently formulaic approach: “Laidlaw confirms that the constitutional law

of standing so recognizes, and does not prescribe any particular formula for



                                           9
    Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 14 of 26



establishing a sufficiently “concrete and particularized,” aesthetic or recreational

injury-in-fact.” Ecological Rights Found. v. Pac. Lumber Co., 230 F.3d 1141, 1150

(9th Cir. 2000) (internal citations omitted). WRM’s assertion that some higher

standard of specificity should apply here is simply incorrect.

      B.     Conservation Groups Have Alleged Geographic Nexus to
             the Challenged Action.

      WRM argues that to prove injury in fact, “Plaintiffs must demonstrate a

clear geographic nexus to the area affected by the challenged activity.” (Doc. 33 at

11 (citing Summers v. Earth Island Inst., 555 U.S. 488, 499 (2009).) WRM then

incorrectly “anticipates”—without support—that Conservation Groups “are likely

to claim the effects of climate change felt in distant reaches of Montana where they

work and recreate,” Doc. 33 at 12, and cites a string of inapposite caselaw. Doc.

33 at 13 (citing Amigos Bravos v. BLM, 816 F. Supp. 2d 1118, 1133 (D.N.M.

2011); Washington Envt’l Council v. Bellon, 732 F.3d 1131, 1143–44 (9th Cir.

2013); MEIC v. BLM, No. CV-11-15-GF-SEH, 2013 WL 11323877 (D. Mont.

June 14, 2013) reversed and remanded sub nom. MEIC v. BLM, 615 F. App’x 431

(9th Cir. 2015)).

      But Conservation Groups do not rely on climate change impacts to support

their standing, and the cases cited by WRM have no bearing here. It is well settled

that plaintiffs may challenge an agency’s climate analysis under NEPA by relying

on aesthetic, non-climate injuries caused by the agency action. WildEarth


                                          10
    Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 15 of 26



Guardians v. Jewell, 738 F.3d 298, 306–307 (D.C. Cir. 2013); accord MEIC v.

BLM, 615 F. App’x 431, 432–33 (9th Cir. 2015). Here, Conservation Groups’

aesthetic and recreational injuries “follow[] from [the] inadequate FEIS whether or

not the inadequacy concerns the same environmental issue that causes their

injury.” WildEarth Guardians, 738 F.3d at 307. A decision overturning the Area

F expansion—on any ground—would redress these injuries “regardless whether

the FEIS’s specific flaw relates to local or global environmental impacts[.]” Id.

      In their Second Amended Complaint, Conservation Groups asserted that

their members will be harmed economically, recreationally, and aesthetically by

the proposed action, and that their membership lives, works and recreates in areas

that will be affected by the development of Area F. Conservation Groups do not

rely on climate change as a basis for standing, and their declarations, attached

hereto as Exhibits 1-4, specifically reference the recreational and aesthetic injuries

the declarants will suffer as a result of their past use and enjoyment of Area F and

its immediate environs. This is in contrast to Amigos Bravos, where the court held

the plaintiffs lacked standing because they provided:

      generalized and unsubstantiated concerns of changes to the
      environment they perceive as having occurred or as likely to occur at
      some time in the future. Without more definitive proof of an actual or
      imminent environmental harm to the members' interests, the Court
      cannot conclude that Plaintiffs have demonstrated an injury-in-fact.




                                          11
    Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 16 of 26



816 F. Supp. 2d at 1131. Here, as demonstrated by Plaintiff’s Second Amended

Complaint and the declarations attached hereto, in addition to concerns about

climate change, Conservation Groups and their members allege aesthetic, health,

and recreational injury as a direct result of the imminent development of Area F.

      WRM’s invocation of MEIC v. BLM is particularly relevant—although

perhaps not in the way they intend—as is their fleeting mention that the case was

“overruled on other grounds.” (Doc. 33 at 14). In that case, the District Court held

that plaintiffs lacked standing because “[t]hey have not demonstrated that the sale

of the oil and gas leases at issue will lead to climate change impacts resulting in

injury to their recreational and aesthetic interests in lands near the leases.” No.

CV-11-15-GF-SEH, 2013 WL 11323877, at *7. It is first worth noting that, like

Lujan and Laidlaw, the standing question in MEIC v. BLM was decided on

summary judgment, not on a motion to dismiss:

      At the summary judgment stage of the litigation, plaintiffs must come
      forward with more than just bare assertions of perceived climate
      change impacts, Specific facts are required. Plaintiffs have failed to
      demonstrate that BLM's alleged failure to follow proper procedure
      created an increased risk of actual, threatened, or imminent harm to
      their recreational and aesthetic interests in lands near sites. Injury-in-
      fact has not been established.

Id. at *6 (internal citation omitted). Of greater import to the instant case, however,

MEIC v. BLM was overruled on precisely the grounds at issue here, as the Ninth

Circuit found that:



                                          12
    Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 17 of 26



      The recreational and aesthetic interests asserted by Appellants'
      members may establish actual injury to the extent such interests would
      be concretely harmed by the challenged governmental action. In
      analyzing these claims of injury, the district court erred by failing to
      consider surface harms caused by development of the challenged
      leases and instead focusing only on the climate-change effects of such
      development. Although Appellants' claims of procedural error relate
      to the government's alleged failure to consider climate-change effects,
      Appellants' injuries which resulted from that error need not.

MEIC, 615 F. App’x at 432 (internal citation omitted). The court went on to

observe:

      For standing, it matters only whether the challenged governmental
      action would cause the plaintiff a concrete and redressable injury.
      Once such injury is established, the plaintiff may seek to invalidate
      the action that caused it “by identifying all grounds on which the
      agency may have failed to comply with its statutory mandate.”

Id. at 432 (internal citation omitted). As in MEIC v. BLM, Conservation Groups

have challenged agency action “by identifying all grounds on which the agency

may have failed to comply with its statutory mandate[,]” including climate change.

Id. Here, as there, however, Conservation Groups’ standing does not depend on

injuries from Area F’s climate impacts, but rather rests on the recreational, health,

and aesthetic interests asserted by their members in both their Second Amended

Complaint and their declarations attached hereto.

      C.     Conservation Groups Need Not Name Individual Members
             to Assert Their Standing.

      WRM argues that Conservation Groups lack standing because “[n]one of

these organizations allege that any member would independently meet [the] injury


                                          13
    Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 18 of 26



in fact requirement,” calling out Conservation Groups alleged failure to assert a

cognizable injury to “any particular member”. (Doc. 33 at 14) (emphasis in

original)). Again, WRM conflates the requirements to demonstrate standing at the

pleading phase with those prevailing at later stages of litigation, such as on a

motion for summary judgment. WRM characterizes the invocation of individual

members as “critical” under CBD v. EPA, 937 F.3d 533 (5th Cir. 2019), and

Laidlaw. But neither of these cases speak to the issue WRM raises here, namely

whether Conservation Groups were required to name one or more individual

members in their complaint. CBD v. EPA addressed plaintiff environmental

group’s petition for judicial review of agency action. 937 F.3d at 536. Plaintiffs

challenged EPA’s grant of a general discharge permit, claiming it would lead to

increased pollution in the Gulf of Mexico. In finding the group lacked standing,

the Fifth Circuit determined that plaintiff’s member affidavits failed to meet

standing requirements on multiple grounds, including that of geographic nexus. Id.

at 538. CBD v. EPA simply isn’t relevant to the point WRM is trying to make,

because it does not stand for the proposition that Conservation Groups’ complaint

must invoke an individual member or members.

      Laidlaw does not support this proposition either. The Court found plaintiffs

lacked standing on a motion for summary judgment, but it specifically noted that at

the pleading stage, less was required. 528 U.S. at 198. The Court did not address



                                          14
       Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 19 of 26



the question of whether plaintiffs had to invoke an individual member or members

in their pleadings. Other courts have done so, however: “several Courts have

found that a plaintiff need not identify the affected members by name at the

pleading stage . . . At the pleading stage, the Court presumes that general

allegations encompass the specific facts necessary to support the claim, so the

plaintiff need not identify an affected member by name. Ass’n of Am. Physicians &

Surgeons, Inc. v. Sebelius, 901 F. Supp. 2d 19, 31 (D.D.C. 2012) (internal citations

omitted), aff'd sub nom. Ass’n of Am. Physicians & Surgeons v. Sebelius, 746 F.3d

468 (D.C. Cir. 2014).

        Conservation groups reference their membership collectively in their Second

Amended Complaint. They have subsequently identified individual members and

their anticipated injuries as a result of the proposed mining of Area F in

declarations attached to this Response. They have done more than is necessary at

the pleading stage, and the omission of individual members’ names from their

Second Amended Complaint is no basis for finding that they lack standing.

III.    Through their Declarations, Conservation Groups Have Gone
        Beyond the Standard Required at the Pleading Stage.

        As discussed supra, Conservation Groups’ second amended complaint did

all that was necessary to effectively allege standing at the pleading stage and to

survive a motion for summary judgment. But standing is not merely a pleading

requirement, It is “rather an indispensable part of the plaintiff's case, each


                                          15
    Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 20 of 26



[constitutional standing] element must be supported in the same way as any other

matter on which the plaintiff bears the burden of proof, i.e., with the manner and

degree of evidence required at the successive stages of the litigation.” Barnum

Timber Co. v. EPA, 633 F.3d 894, 899 (9th Cir. 2011). In the interests of

expediting this litigation and promoting judicial economy, Conservation Groups

have chosen to meet a higher standard than is required to defeat WRM’s Motion to

Dismiss, in hopes of addressing this issue only once as the litigation proceeds. For

this purpose, Conservation Groups have attached the declarations of Steve Gilbert,

Jeremy Nichols, Michaelynn Hawk, and John Woodland, in support of

Conservation Groups’ individual members’ standing.

      Steve Gilbert is a member of MEIC and the Sierra Club who has spent

significant amounts of time both professionally and recreationally in and around

Colstrip, the Rosebud Mine, and Area F. Exhibit 1, ¶11. Mr. Gilbert’s use of the

area around the Mine has served as the basis for standing in challenges to Area B

and other parts of the mine. He visits the area “at least annually for work,

recreation, or in my work as a board member of conservation organizations.” Id.

Mr. Gilbert expects to continue to visit the area “at least on an annual basis in the

coming years.” Id. With regard to Area F in particular, Mr. Gilbert states,

      Regarding my recent trips to Area F, in 2017 I traveled from Hardin
      up the Sarpy Creek Road, over and into Area F. In the summer of
      2018, I traveled alone and visited Area F to appreciate its aesthetic
      values, traveling on the roads available to the public through the

                                          16
    Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 21 of 26



      proposed permit area. In the summer of 2019, I visited West Fork
      Armells Creek, its tributaries, and the proposed Area F expansion with
      MEIC staff. During this trip, I traveled on several roads that cross
      through the proposed permitted lands, including Horse Creek Road.

Id. at ¶ 16. Mr. Gilbert plans to continue his visits to the area around the Rosebud

Mine and Area F. Id. at ¶ 17. Because of his history in the area and plans to

continue to recreate in and visit the area, Mr. Gilbert will be harmed if the

proposed development of Area F goes forward without sufficient environmental

review: “the threat of air and water pollution from the mine is incredibly

disconcerting. There is no question that my aesthetic and recreational appreciation

for the beautiful country in the West Fork Armells Creek basin … will be greatly

diminished if the area is strip-mined.” Id.

      Jeremy Nichols is a member and employee of WildEarth Guardians. Exhibit

2, ¶ 3. He has also been a member of the Sierra Club since 2011. Id. at ¶4. In his

professional capacity, he engaged extensively in Interior’s review of the Area F

expansion. Id. at ¶7. He helped draft and submit comments regarding the proposed

Area F expansion. Id. at ¶8. Moreover, Mr. Nichols visits the area in a recreational

capacity, approximately once every two years, and has done so since 2011. Id. at

¶9. His most recent visit to the Rosebud mine area was in June of 2018:

      I hiked on public lands in the upper West Armells Creek area just to
      the northwest of the current Rosebud mining operations, viewed
      wildlife and scenery, and enjoyed being outdoors. I drove south on
      and walked along the West Armells Creek Road touring the area. I



                                          17
       Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 22 of 26



        also hiked and viewed wildlife on lands south and east of the town
        Colstrip off of State Highway 39.

Id. at ¶ 10. Mr. Nichols states that the sights and sounds of mining activities

diminish his enjoyment of the area the closer the gets to the mine. Id. at ¶¶12, 14.

The planned Area F expansion would expand the industrial footprint of the mine,

disturb land that is currently undeveloped, and create an “unsightly pit” on the

landscape, introducing heavy equipment and sound pollution, and diminishing his

recreational enjoyment of the area, thereby causing him direct recreational and

aesthetic injury. Id. at ¶15. Extending the life of the mine would also extend the

duration of the sights and sounds of the power plant, which currently interferes

with his recreational enjoyment. Id. at ¶16. If the Area F plan was not approved, or

was approved with constraints, his recreational enjoyment of the area would be less

impacted than if the mining of Area F goes forward under current conditions Id. at

¶19.

        Michaelynn Hawk is a member and Executive Director of Indian People’s

Action. IPA works in Montana’s urban areas, reservations, and border towns to

empower Indian families and address economic, social, racial, and environmental

inequalities that harm them. Exhibit 3 at ¶2. Environmental impacts of the

Rosebud mine generally and Area F expansion in particular are within the scope of

issues IPA seeks to address. Id. Ms. Hawk has lived much of life in southeast

Montana and maintains strong connections there. Id at ¶5. Even after she moved,

                                          18
     Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 23 of 26



her sons continued to live in Lame Deer, and she regularly visited the area through

2018. Id. at ¶6. “When I would visit I would see the power plants and strip mine

and I worry about the pollution harming me, my family, and friends in the area.”

Id. Her sons moved to Billings in 2018 but she still has family in Lame Deer and

continues to visit regularly. Id. at ¶7. She worries that the Area F expansion will

continue to destroy the countryside and pollute the area. She is also concerned

about the incidence of asthma in the area, which is higher than normal, and worries

that pollution from Area F and continued operation of the mine will harm her when

she visits, as well as harming her friends and family who live there. Id. at ¶8. If the

expansion of the mine is stopped or if the agencies are required to more thoroughly

evaluate and disclose the harms from the expansion, her injury will be alleviated.

Id. at ¶ 9.

       Ms. Hawk’s declaration makes clear that the organizational interests of

Plaintiff Indian People’s Action are germane to the challenged action in this suit,

and that as a member and executive director of the organization, the injury she will

suffer as a result of the development of Area F is sufficient to establish standing for

the organization. See Summers, 555 U.S. at 498.

       John Woodland lives in Superior, Montana. He worked for 10 years as the

Town of Superior’s and Superior Rural Area’s fire chief. He is a member and co-

chair of 350Montana.org. He shares 350Montana.org’s goals of “protecting our



                                          19
    Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 24 of 26



shared climate and holding coal mining corporations, power companies, and the

Montana Department of Environmental Quality (DEQ) accountable for reckless

and environmentally damaging coal mining.” Exhibit 4 at ¶ 5. In June of 2015,

Mr. Woodland travelled to Miles City and visited “the Otter Creek area, Tongue

River and Colstrip. I admired the stark and rugged beauty of southeastern Montana

while driving along Highway 39, which traverses the Armells Creek drainage. I

spent a night tent camping right along the lower Yellowstone River, walked along

its bank and enjoyed its beauty.” Id. at ¶7. Conversely, Mr. Woodland also

witnessed and was affected by “the ravages of coal strip mining at the Rosebud

Coal Mine. I was able to view the heavy equipment associated with coal strip

mining at the Rosebud Mine.” Id. at ¶8. Moreover, the connection between the

coal mined at the Rosebud Mine and the coal burned at the Colstrip Power Plant

“is a primary motive for my participation as a volunteer and leader in

350Montana.org.” Id. With respect to the Area F expansion, Mr. Woodland states,

“I loathe the idea of the Rosebud Mine further expanding into Area F, and causing

the irreparable environmental damage that I witnessed in the area around Colstrip.”

Id. at ¶9. He plans to travel back to the Colstrip area and the Yellowstone River

near Colstrip within the next few years. Id. at ¶10. If Area F is developed as

currently approved, it will “further destroy the ecological integrity of this beautiful

area and impact the enjoyment of my travel in the area.” Id.



                                          20
    Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 25 of 26



                                 CONCLUSION

      Conservation Groups not only alleged standing sufficiently in their Second

Amended Complaint to survive WRM’s Motion to Dismiss, they have—through

their declarations, attached hereto as Exhibits 1-4—provided factual verification of

their standing claims to a much higher standard than is required at the pleading

stage. For the foregoing reasons, Conservation Groups respectfully request that the

Court deny WRM’s Motion to Dismiss.

      Respectfully submitted this 3rd day of March, 2020.

                                       /s/ Melissa Hornbein
                                       Melissa A. Hornbein
                                       Shiloh S. Hernandez
                                       Western Environmental Law Center
                                       103 Reeder’s Alley
                                       Helena, Montana 59601
                                       (406) 204-4861
                                       hernandez@westernlaw.org
                                       hornbein@westernlaw.org

                                       Attorneys for Plaintiffs

                                       Nathaniel Shoaff (pro hac vice)
                                       Sierra Club
                                       2101 Webster Street, Suite 1300
                                       Oakland, CA 94612
                                       (415) 977-5610
                                       nathaniel.shoaff@sierraclub.org

                                       Attorney for Plaintiff Sierra Club




                                         21
    Case 1:19-cv-00130-SPW-TJC Document 44 Filed 03/03/20 Page 26 of 26



                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2)(A), I hereby certify that the foregoing brief

is double-spaced, has a typeface of 14 points or more, and contains less than 6,500

words exclusive of the caption, table of contents, table of authorities, and

certificate of compliance.

                                        /s/ Melissa Hornbein
                                        Melissa A. Hornbein




                                          22
